Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

 

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) is made and entered into
this [·] day of [·], 2014 (the “Effective Date”) by and between Supernus
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and [·] (the
“Executive”).

 

1.                                      Definitions.  Capitalized terms used in
this Agreement shall have the meanings set forth either in this Section 1 or
elsewhere in this Agreement.

 

(a)                                 “Board” means the Board of Directors of the
Company.

 

(b)                                 “Cause” means (i) the Executive’s willful
refusal or failure to perform (other than by reason of Disability), or
substantial negligence in the performance of, [his/her] duties and
responsibilities to the Company or any of its affiliates, or [his/her] willful
refusal or failure to follow or carry out any reasonable, lawful, written
directive of the Board or of the Chief Executive Officer of the Company acting
within the respective scopes of their authority; (ii) the Executive’s willful
breach of any material provision of any agreement (including, without
limitation, any non-competition, non-solicitation or confidentiality agreement)
with the Company or any of its affiliates; (iii) the Executive’s act of
dishonesty or fraud; (iv) the Executive’s breach of fiduciary duty of loyalty
owed to the Company; (iii) the Executive’s willful breach of any material policy
of the Company or an affiliate; or (iv) the Executive’s commission of a felony
or of a crime involving moral turpitude.

 

(c)                                  “Change in Control” means the occurrence of
any of the following:

 

(1)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of securities of the
Company representing more than 50% of the total voting power represented by the
Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company, or any affiliate, parent or
subsidiary of the Company or any employee benefit plan of the Company);

 

(2)                                 a merger or consolidation of the Company
which results in the holders of voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation;

 

(3)                                 the sale or disposition of all or
substantially all of the assets of the Company (or the consummation of any
transaction having similar effect); or

 

--------------------------------------------------------------------------------


 

(4)                                 individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election, by the Company’s shareholders, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

 

Notwithstanding anything to the contrary herein, an event (or series of events)
that would otherwise meet the definition of “Change in Control” under this
Section 1(c) will not be deemed to meet such definition unless it also
constitutes a “change in control event” as defined in Treasury Regulation §
1.409A-3(i)(5)(i).

 

(d)                                 “Covered Termination” means the termination
of Executive’s Employment (1) by the Company without Cause (other than due to
the Executive’s death or Disability), or (2) by the Executive for Good Reason.

 

(e)                                  “Disabled” and correlative terms refers to
the Executive’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

 

(f)                                   “Employment” means the Executive’s
employment with the Company and its subsidiaries and affiliates, as applicable. 
If the Executive’s employment is with a subsidiary and that entity ceases to be
a subsidiary of the Company, the Executive’s Employment will be deemed to have
terminated when the entity ceases to be a subsidiary of the Company unless the
Executive transfers employment to the Company or one of its remaining
subsidiaries.  Notwithstanding the foregoing, in construing the provisions of
this Agreement, references to termination or cessation of employment, separation
from service, retirement or similar or correlative terms shall be construed to
require a “separation from service” (as that term is defined in
Section 1.409A-1(h) of the Treasury Regulations) from the Company and from all
other corporations and trades or businesses, if any, that would be treated as a
single “service recipient” with the Company under Section 1.409A-1(h)(3) of the
Treasury Regulations.  The Company may, but need not, elect in writing, subject
to the applicable limitations under Section 409A, any of the special elective
rules prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes
of determining whether a “separation from service” has occurred.  Any such
written election shall be deemed a part of the Agreement.

 

(g)                                  “Good Reason” means (1) a material
reduction the Executive’s base salary as in effect immediately prior to the
Change in Control, or (2) a requirement by the Company that the Executive
relocate [his/her] primary place of Employment by more than fifty (50) miles
from [his/her] primary place of Employment immediately

 

2

--------------------------------------------------------------------------------


 

prior to the Change in Control.  A termination of Employment will not be
considered a termination for Good Reason unless (i) the Executive, within ten
(10) business days after the first occurrence of the condition giving rise to
“Good Reason,” notifies the Company in writing of [his/her] intent to terminate;
(ii) the Company fails to cure such condition within thirty (30) days after
being so notified; and (iii) the Executive actually terminates Employment no
later than ten (10) calendar days after the end of such thirty (30)-day cure
period.

 

(h)                                 “Intellectual Property” means any invention,
formula, process, discovery, development, design, innovation or improvement
(whether or not patentable or registrable under copyright statutes) made,
conceived, or first actually reduced to practice by the Executive solely or
jointly with others, during his Employment; provided, however, that, as used in
this Agreement, the term “Intellectual Property”  shall not apply to any
invention that the Executive develops on his own time, without using the
equipment, supplies, facilities or trade secret information of the Company or
any of its subsidiaries or affiliates, unless such invention relates at the time
of conception or reduction to practice of the invention (a) to the business of
the Company or any of its subsidiaries or affiliates, (b) to the actual or
demonstrably anticipated research or development of the Company or any of its
subsidiaries or affiliates or (c) results from any work performed by the
Executive for the Company or any of its subsidiaries or affiliates.

 

(i)                                     “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its subsidiaries or affiliates.

 

(j)                                    “Termination Date” means the effective
date of the Executive’s Covered Termination.

 

2.                                      Severance Benefits.

 

(a)                                 Covered Termination Prior to a Change in
Control.  Subject to Section 2(c), if the Executive experiences a Covered
Termination prior to a Change in Control:

 

(1)                                 The Company shall continue to pay Executive
[his/her] base salary less required withholdings, payable in accordance with the
Company’s regular payroll schedule, for a period of twelve (12) months following
the Executive’s Termination Date;  and

 

(2)                                 Provided the Executive timely elects COBRA
coverage, the Company shall pay Executive’s COBRA premiums at the same level of
coverage (e.g., employee only or family coverage, and HMO or PPO)

 

3

--------------------------------------------------------------------------------


 

Executive had in effect under the group health plans sponsored by the Employer
immediately prior to the Termination Date.  The Company shall pay such COBRA
premiums until the earliest of (a) the close of the twelve (12)-month period
following the Executive’s Termination Date (the “Maximum COBRA Payment Period”),
(b) the COBRA coverage terminates or expires for the Executive and, if
applicable, [his/her] spouse and dependents, and (c) the date the Executive
becomes eligible for health insurance coverage in connection with new employment
or self-employment.  The amount of the Executive’s COBRA premiums paid by the
Company shall be reduced appropriately as and when the COBRA coverage terminates
or expires for each of the Executive and, if applicable, [his/her] spouse or
dependents.  Notwithstanding the foregoing, in the event the Company determines,
in its sole discretion, that it cannot pay any such COBRA premiums without
potentially causing the Company to incur penalties, excise taxes, or other
expenses as a result of noncompliance with applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then in lieu of
paying such COBRA premiums the Company will pay Executive a taxable lump sum
amount equal to the amount of monthly COBRA premiums being paid by the Company
on Executive’s behalf at the time the Company makes such determination
multiplied by the number of full calendar months that remain in the Maximum
COBRA Payment Period at the time such lump sum payment is made.

 

(b)                                 Covered Termination After Change in Control.
Subject to Section 2(c), if the Executive experiences a Covered Termination on
the date of, or within twelve (12) months after, a Change in Control:

 

(1)                                 The Company shall continue to pay Executive
[his/her] base salary less required withholdings, payable in accordance with the
Company’s regular payroll schedule, for a period of twelve months following the
date of Executive’s Covered Termination;

 

(2)                                 The Company shall pay the Executive a
lump-sum payment equal to the most recent annual bonus received by the
Executive;

 

(3)                                 The Executive’s stock-based compensation
arrangements shall be fully vested and nonforfeitable on the date of the Covered
Termination and shall continue to be exercisable and payable in accordance with
terms that apply under such arrangements other than any vesting requirements;
provided that in no event will the time and form of payment of any such
arrangement that is subject to Section 409A of the Internal Revenue of 1986, as
amended (“Code”) be modified as result of such vesting; and

 

4

--------------------------------------------------------------------------------


 

(4)                                 Provided the Executive timely elects COBRA
coverage, the Company shall pay Executive’s COBRA premiums at the same level of
coverage (e.g., employee only or family coverage, and HMO or PPO) Executive had
in effect the group health plans sponsored by the Employer immediately prior to
the Termination Date.  The Company shall pay such COBRA premiums until the
earliest of (a) the close of the Maximum COBRA Payment Period, (b) the COBRA
coverage terminates or expires for the Executive and, if applicable, [his/her]
spouse and dependents, and (c) the date the Executive becomes eligible for
health insurance coverage in connection with new employment or self-employment. 
The amount of the Executive’s COBRA premiums paid by the Company shall be
reduced appropriately as and when the COBRA coverage terminates or expires for
each of the Executive and, if applicable, [his/her] spouse or dependents. 
Notwithstanding the foregoing, in the event the Company determines, in its sole
discretion, that it cannot pay any such COBRA premiums without potentially
causing the Company to incur penalties, excise taxes, or other expenses as a
result of noncompliance with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), then in lieu of paying such
COBRA premiums the Company will pay Executive a taxable lump sum amount equal to
the amount of monthly COBRA premiums being paid by the Company on Executive’s
behalf at the time the Company makes such determination multiplied by the number
of full calendar months that remain in the Maximum COBRA Payment Period at the
time such lump sum payment is made.

 

(c)                                  Release Required.  The obligation of the
Company to make any payments described in this Section 2 is conditioned on the
Executive’s execution and delivery to the Company not later than the forty-fifth
(45th) calendar day following the Termination Date a release of claims in
substantially the same form as Exhibit A attached hereto and not revoking such
release within seven (7) days after such execution and delivery (the “Release of
Claims”).  In no event will Executive be entitled to duplicate compensation or
benefits under Sections 2(a) and 2(b).  To the extent any payments described in
this Section 2 are subject to Code Section 409A, such payments will, except as
provided in Section 2(d) and provided that the Executive complies with this
Section 2(c), first become payable on the first regular payroll date for Company
executives that occurs on or after the 60th day after the Termination Date, and
the first installment of payments described in Section 2(a) or Sections
2(b)(1) and (4), whichever is applicable, shall include such amounts as would
have been paid to or on behalf of the Executive had such payments begun with the
first payroll date for Company executives following the Termination Date. In no
event will the Executive be entitled to duplicate compensation or benefits under
Sections 2(a) and 2(b).

 

(d)                                 Timing of Payments; 409A.  To the extent
that any portion of the payments described in Section 2(a) constitutes
nonqualified deferred compensation subject to Section 409A, and if at the
Termination Date the Executive is a “specified employee” as that term is defined
in Section 409A, such portion shall be paid no earlier

 

5

--------------------------------------------------------------------------------


 

than six (6) months and one day following the Termination Date.  This Agreement
shall be interpreted and administered in a manner so that any amount or benefit
payable hereunder shall be paid or provided in a manner that is either exempt
from or compliant with the requirements Section 409A of the Code and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder. 
Nonetheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed. Neither Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Executive as a result of the application of
Section 409A or any other provision of the Code.

 

3.                                      Restrictive Covenants.

 

(a)                                 Confidentiality  From the date hereof, and
during any period of the Executive’s Employment and following any termination
thereof, without the prior written consent of the Board or its authorized
representative, except to the extent required by law or an order of a court
having jurisdiction or under subpoena from an appropriate government agency, in
which event the Executive shall use the Executive’s best efforts to consult with
the Board prior to responding to any such order or subpoena, and except as
required in the performance of his duties hereunder, the Executive shall not
disclose any confidential or proprietary trade secrets, customer lists, referral
sources, drawings, designs, information regarding product development, marketing
plans, sales plans, manufacturing plans, management organization information
(including but not limited to data and other information relating to members of
the Board, the Company or any of its subsidiaries or affiliates or to the
management of the Company or any its subsidiaries or affiliates), operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information (a) relating to
the Company or any of its subsidiaries or affiliates or (b) that the Company or
any of its subsidiaries or affiliates may receive belonging to suppliers,
customers, referral sources or others who do business with the Company or any of
its affiliates (collectively, “Confidential Information”) to any third Person
unless such Confidential Information has been previously disclosed to the public
or is in the public domain (in each case, other than by reason of the
Executive’s breach of this Section 3(a) or the wrongful act of any other Person
having any obligation of confidentiality to the Company or any of its
subsidiaries or affiliates).  In the event of the termination of the Executive’s
Employment for any reason, the Executive shall deliver to the Company all of
(a) the property of each of the Company and its subsidiaries and affiliates and
(b) the documents and data of any nature and in whatever medium of each of the
Company and its subsidiaries and affiliates, and the Executive shall not take
with the Executive any such property, documents or data or any reproduction
thereof, or any documents containing or pertaining to any Confidential
Information other than those documents to which he is legally entitled,
including, as the case may be, the Executive’s personnel file.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Non-Competition.  During the period
commencing on the date hereof and ending twelve (12) months after the
termination of the Executive’s Employment with the Company and its subsidiaries
and affiliates (the “Restriction Period”), the Executive shall not, except with
the prior written consent of the Board, directly or indirectly, own any interest
in, operate, join, control or participate as a partner, director, principal,
officer, or agent of, enter into the employment of, act as a consultant to, or
perform any services for any entity which has material operations which directly
competes with the products or research and development projects of the Company
and its subsidiaries and affiliates or in which the Company or any of its
subsidiaries or affiliates was, or had documented plans to become, materially
involved during the Executive’s Employment, in each case in any jurisdiction in
which the Company or any of its subsidiaries or affiliates is engaged, or in
which any of the foregoing has documented plans to become engaged of which the
Executive has knowledge at the time of Executive’s termination of Employment. 
Notwithstanding anything herein to the contrary, the foregoing shall not prevent
the Executive from acquiring as an investment securities representing not more
than two percent (2%) of the outstanding voting securities of any publicly held
corporation.

 

(c)                                  Non-Solicitation.  Acknowledging the strong
interest of the Company and its subsidiaries and affiliates in an undisrupted
workplace, during the Restriction Period, the Executive shall not, and shall not
assist any Person to, (a) hire or solicit for hiring any employee or former
employee of the Company or its subsidiaries or affiliates or seek to persuade
any employee of the Company or subsidiaries or affiliates to discontinue
employment or (b) solicit or encourage any independent contractor providing
services to the Company or its subsidiaries or affiliates to terminate or
diminish its relationship with the Company or any of its subsidiaries or
affiliates.  Executive acknowledges that his access to Confidential Information
and to the Company’s and its subsidiaries’ and affiliates’ referral sources and
customers and his development of goodwill on behalf of the Company and its
subsidiaries and affiliates with their referral sources and customers during his
Employment would give him an unfair competitive advantage were he to leave
employment and begin competing with the Company or any of its subsidiaries or
affiliates for their existing referral sources and customers and that he is
therefore being granted access to Confidential Information and to the referral
sources and customers of the Company and its subsidiaries and affiliates in
reliance on his agreement hereunder.  The Executive therefore agrees that,
during the Restriction Period, he will not solicit or encourage any referral
source or customer of the Company or its subsidiaries or affiliates to terminate
or diminish its relationship with the Company, or any of its subsidiaries or
affiliates and he will not seek to persuade any such referral source or customer
to conduct with any Person any business or activity which such referral source
or customer conducts or could conduct with the Company or any of its
subsidiaries or affiliates; provided, however, that these restrictions shall
apply only with respect to those Persons who are referral sources or customers
of the Company or any of its subsidiaries and affiliates at any time during his
Employment or whose business has been solicited on behalf of the Company or any
of its subsidiaries or affiliates by any of their employees or agents, other
than by form letter, blanket mailing or published advertisement, within one year
prior to the date his employment ends.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Works for Hire.  The Executive agrees to
maintain accurate and complete contemporaneous records of, and shall immediately
and fully disclose and deliver to the Company, all Intellectual Property. 
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) his full right, title and interest in and to all
Intellectual Property.  Executive agrees to execute any and all applications for
domestic and foreign patents, copyrights and other proprietary rights and do
such other acts (including, among others, the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company (or one of its subsidiaries or
affiliates, as directed) and to permit the Company to enforce any patents,
copyrights and other proprietary rights in the Intellectual Property.  The
Executive will not charge the Company or any of its subsidiaries or affiliates
for time spent in complying with these obligations.  All copyrightable works
that the Executive creates, including without limitation computer programs and
documentation, shall be considered “work made for hire” and shall, upon
creation, be owned exclusively by the Company.

 

4.                                      Withholding.  All payments made by the
Company under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Company under applicable law.

 

5.                                      Assignment.  The Company shall require
any corporation, entity, individual or other person who is the successor
(whether direct or indirect by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all the business or assets of the Company
to assume, whether expressly or by operation of law, all of the obligations of
the Company under this Agreement.  The Executive may not transfer or assign
[his/her] rights under this Agreement, except as permitted by the laws of
descent and distribution.

 

6.                                      Severability.  If any portion or
provision of this Agreement shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

7.                                      Waiver.  No waiver of any provision
hereof shall be effective unless made in writing and signed by the waiving
party.  The failure of either party to require the performance of any term or
obligation of this Agreement, or the waiver by either party of any breach of
this Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 

8.                                      Sections 280G/ 4999.  In the event it is
determined that the Executive is entitled to payments and/or benefits under this
Agreement or any other amounts in the “nature of compensation” (whether pursuant
to this Agreement or any other plan, arrangement, or agreement with the Company
or any affiliate, any person whose actions result in a change of ownership or
effective control of the Company covered by Section

 

8

--------------------------------------------------------------------------------


 

280G(b)(2) of the Code or any person affiliated with the Company or such person)
as a result of such change of ownership or effective control of the Company
(“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “280G Excise Tax”), notwithstanding anything in this Agreement to the
contrary, the Company shall cause to be determined, before any amounts of the
Payments are paid to the Executive, which of the two following alternative forms
of payment would maximize the Executive’s after-tax proceeds: (i) the payment in
full of the entire amount of the Payments, or (ii) payment of only a part of the
Payments such that the Executive receives the largest possible payment without
the imposition of the 280G Excise Tax (the “Reduced Amount”).  If it is
determined that the Reduced Amount will maximize the Executive’s after-tax
proceeds, the Payments shall be reduced to equal the Reduced Amount in the
following order: (i) first, by reducing the Severance Payment to the extent
necessary, (ii) second, if necessary, by reducing other Payments that are not
subject to the rule described in Treasury Regulation Section 1.280G-1 Q&A 24(c),
and (iii) third, if necessary, by reducing other Payments that are subject to
the rule described in Treasury Regulation Section 1.280G-1 Q&A 24(c); provided,
however, that in each case where amounts are paid in more than one installment,
each installment shall be reduced proportionally; and provided, further, that in
each case Payments are reduced starting with any Payments that shall be exempt
from Section 409A and proceeding to other Payments that are not exempt from
Section 409A.  Unless the Executive consents in writing to a different
methodology, all determinations under this Section 8 shall be made at the
Company’s expense by a nationally recognized accounting or consulting firm that
is reasonably acceptable to the Executive.

 

9.                                      Injunctive Relief; Breach of Restrictive
Covenants; Blue Pencil.

 

(a)                                 Injunctive Relief.  The Executive
acknowledges and agrees that the covenants, obligations and agreements of
Executive contained in Section 3 relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants, obligations
or agreements will cause the Company irreparable injury for which adequate
remedies are not available at law.  Therefore, the Executive agrees that the
Company shall be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain the Executive from
committing any violation of such covenants, obligations or agreements, and shall
additionally be entitled to an award of reasonable attorneys’ fees.  These
injunctive remedies are cumulative and in addition to any other rights and
remedies the Company may have.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Breach of Restrictive Covenants.  The
Executive agrees that in the event the Executive breaches any provision of
Section 3 hereof in any material respect, the Executive shall (i) not be
entitled to receive, if not already paid, any amount otherwise payable under
this Agreement, and (ii) return to the Company any and all payments previously
made by the Company pursuant to this Agreement within 15 days after written
demand for such repayment is made to the Executive by the Company.

 

(c)                                  Blue Pencil.  The Executive and the Company
agree that the covenants contained in Section 3 hereof are reasonable covenants
under the circumstances, and further agree that if, in the opinion of any court
of competent jurisdiction such covenants are not reasonable in any respect, such
court shall have the right, power and authority to (and it is the intent of the
Executive and the Company that such court shall) excise or modify such provision
or provisions of these covenants that to the court appear not reasonable and to
enforce the remainder of these covenants as so amended.

 

10.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
herein and supersedes and terminates all prior communications, agreements and
understandings, written or oral, with respect thereto including, without
limitation, the severance provisions, if any, of any offer letter the Executive
may have previously received from the Company.

 

11.                               Effect on Employment.  Nothing contained
herein will give the Executive any right to Employment with the Company or any
of its affiliates or affect the right of the Company or any of its affiliates to
discharge or discipline the Executive at any time.

 

12.                               Amendment.  This Agreement may be amended or
modified only by a written instrument signed by the Executive and by an
expressly authorized representative of the Company.

 

13.                               Headings.  The headings and captions in this
Agreement are for convenience only and in no way define or describe the scope or
content of any provision of this Agreement.

 

14.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

15.                               Governing Law.  This Agreement and all claims
or disputes arising out of or based upon this Agreement or relating to the
subject matter hereof will be governed by and construed in accordance with the
domestic substantive laws of the State of Maryland without giving effect to any
choice or conflict of laws provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.

 

10

--------------------------------------------------------------------------------


 

[The remainder of this page has been left blank intentionally.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:

 

THE COMPANY:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

Release of Claims

 

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the Executive Retention
Agreement, dated as of [                        ] (the “Agreement”), which are
conditioned on my signing this Release of Claims and to which I am not otherwise
entitled, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, I, on my own behalf and on behalf
of my heirs, executives, administrators, beneficiaries, representatives and
assigns, and all others connected with me, hereby release and forever discharge
SUPERNUS PHARMACEUTICALS, INC. (the “Company”), its subsidiaries and other
affiliates and all of their respective past, present and future officers,
directors, trustees, shareholders, employees, agents, plans and plan
fiduciaries, insurers, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns, and all others connected
with any of them, both individually and in their official capacities, from any
and all causes of action, rights and claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, in any way resulting from, arising
out of or connected with my employment by the Company or any of its subsidiaries
or other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation the Civil Rights Act of 1964 (including Title VII of that Act), the
Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967 (ADEA),
the Americans with Disabilities Act of 1990 (ADA), the Fair Labor Standards Act
of 1938 (FLSA), the Family and Medical Leave Act of 1993 (FMLA), the Worker
Adjustment and Retraining Notification Act (WARN), the Employee Retirement
Income Security Act of 1974 (ERISA), the National Labor Relations Act (NLRA),
and the fair employment practices laws of the state or states in which I have
been employed by the Company or any of the subsidiaries or other affiliates,
each as amended from time to time).

 

Excluded from the scope of this Release of Claims is (i) any amount owed to me
pursuant to the Agreement; (ii) any claim arising under the terms of the
Agreement after the effective date of this Release of Claims, (iii) any right of
indemnification or contribution that I have pursuant to the Articles of
Incorporation or By-Laws of the Company or any of its subsidiaries or other
affiliates and (iv) any non-forfeitable rights to accrued benefits, if any,
arising under any applicable employee benefit plans.

 

I agree that I have no right to obtain or receive any monetary damages or other
relief of any kind as a result of any action or proceeding by me or by anyone
else on my behalf regarding any claims covered by the above general release and,
to the extent permitted by law, I agree that I will not seek or accept any
monetary damages or other relief of any kind in any such action or proceeding. 
In addition, without limiting the scope of the foregoing, I expressly (i) agree
not to be a class representative or be part of a class regarding any action
under ERISA, or otherwise to bring an action under ERISA on behalf of a plan or
trust for relief for such plan or trust under ERISA, and (ii) to the extent

 

13

--------------------------------------------------------------------------------


 

permitted by law, agree not to retain the benefits of any decision, judgment or
settlement in any such action.

 

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to 21 days (or such longer period as the
Company may specify) from the later of the date my employment with the Company
terminates or the date I receive this Release of Claims. I also acknowledge that
I am advised by the Company and its subsidiaries and other affiliates to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Plan.  I understand that I may revoke this Release of Claims at
any time within seven days of the date of my signing by written notice to the
Chief Financial Officer of the Company and that this Release of Claims will take
effect only upon the expiration of such seven-day revocation period and only if
I have not timely revoked it.

 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:

 

 

 

 

 

Name (please print):

 

 

 

 

 

Date Signed:

 

 

 

14

--------------------------------------------------------------------------------